John I. Purtle, Justice, dissenting. It is fundamental that a person has the right to represent himself in any legal proceeding. It is also fundamental that any attorney may employ or associate another attorney to assist him or handle the case. This court, usually by way of per curiam, frequently requires pro se petitioners to comply with the same standards which apply to lawyers. If we are going to hold inmates to the same standard of performance as practicing attorneys, it seems to me that we are bound to allow them the same privileges in trying their own case — including the opportunity to argue their own case before the court.